UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1105


In Re:   ANDRE D. WHITFIELD,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (3:15-cv-00441-HEH-RCY)


Submitted:   April 4, 2016                   Decided:   April 13, 2016


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Andre D. Whitfield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andre D. Whitfield filed a petition for writ of mandamus,

seeking an order directing the district court to issue a ruling

on his 28 U.S.C. § 2241 (2012) petition.     The district court

issued its final order in the § 2241 action on February 19,

2016.   Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 PETITION DENIED




                                  2